Exhibit 10.1

PURCHASE AGREEMENT

PURCHASE AGREEMENT (the “Agreement”), dated as of October 20, 2011, by and
between ARROWHEAD RESEARCH CORPORATION, a Delaware corporation (the “Company”),
and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to buy
from the Company, up to Fifteen Million Dollars ($15,000,000) of the Company’s
common stock, $.001 par value per share (the “Common Stock”), subject in all
cases to the Maximum Share Cap. The shares of Common Stock to be purchased
hereunder are referred to herein as the “Purchase Shares.”

NOW THEREFORE, the Company and the Investor hereby agree as follows:

 

  1. CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Available Amount” means initially Fifteen Million Dollars ($15,000,000) in
the aggregate which amount shall be reduced by the Purchase Amount each time the
Investor purchases shares of Common Stock pursuant to Section 2 hereof.

(b) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(c) “Business Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(d) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.

(e) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to



--------------------------------------------------------------------------------

the time of disclosure; (iv) is obtained by the receiving party from a third
party without a breach of such third party’s obligations of confidentiality;
(v) is independently developed by the receiving party without use of or
reference to the disclosing party’s Confidential Information, as shown by
documents and other competent evidence in the receiving party’s possession; or
(vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

(f) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Maturity Date” means the date that is 720 Business Days (36 Monthly
Periods) from the Commencement Date.

(i) “Monthly Period” means each successive 20 Business Day period commencing
with the Commencement Date.

(j) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(k) “Principal Market” means the Nasdaq Capital Market; provided however, that
in the event the Company’s Common Stock is ever listed or traded on the Nasdaq
Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, the
NYSE Amex, or the OTC Bulletin Board (it being understood that as used herein
“OTC Bulletin Board” shall also mean any successor or comparable market
quotation system or exchange to the OTC Bulletin Board such as the OTCQB
operated by the OTC Markets Group, Inc.), then the “Principal Market” shall mean
such other market or exchange on which the Company’s Common Stock is then listed
or traded.

(l) “Purchase Amount” means, with respect to any particular purchase made
hereunder, the Regular Purchase to be purchased by the Investor pursuant to
Section 2 hereof multiplied by the Purchase Price.

(m) “Purchase Date” means with respect to any particular purchase made
hereunder, the Business Day on which the Investor receives by 12:00 p.m. eastern
time of such Business Day a valid Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2 hereof.

(n) “Purchase Price” means the lower of: (A) the lowest Sale Price of the Common
Stock on the Purchase Date and (B) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the twelve
(12) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction).

(o) “Purchase Notice” shall mean a written notice from the Company to the
Investor directing the Investor to buy such Purchase Amount in Purchase Shares
as specified by the Company therein on the Purchase Date.

 

-2-



--------------------------------------------------------------------------------

(p) “Sale Price” means any sale price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(q) “SEC” means the United States Securities and Exchange Commission.

(r) “Securities Act” means the Securities Act of 1933, as amended.

(s) “Signing Market Price” means $0.4207, representing the consolidated closing
bid price of the Common Stock on the Nasdaq Stock Market on the date of this
Agreement.

(t) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

 

  2. PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

(a) Purchases. Beginning four (4) Business Days following the satisfaction of
the conditions (the “Commencement”) as set forth in Sections 7 and 8 below (the
date of satisfaction of such conditions, the “Commencement Date”), the Company
shall have the right but not the obligation on each Business Day during the term
of this Agreement to direct the Investor by its delivery to the Investor of a
Purchase Notice from time to time to buy up to $500,000 of common stock (each
such purchase a “Regular Purchase” and each such shares “Purchase Shares”) at
the Purchase Price on the Purchase Date. The Regular Purchase Amount may be
increased to up to $600,000 per Purchase Notice if the Closing Sale Price of the
Common Stock is equal to or greater than $.90 (subject to equitable adjustment
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction) on the Purchase Date. The Regular Purchase Amount may
be increased to up to $800,000 per Purchase Notice if the Closing Sale Price of
the Common Stock is equal to or greater than $1.20 (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction) on the Purchase Date. The Regular Purchase
Amount may be increased to up to $1,000,000 per Purchase Notice if the Closing
Sale Price of the Common Stock is equal to or greater than $1.50 (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) on the Purchase Date. Each
Regular Purchase is subject in all cases to the Maximum Share Cap. With respect
to each such Regular Purchase, the Company must deliver the Purchase Shares
before 1:00 p.m. eastern time on the Business Day following the Purchase Date.
If on any Purchase Date the Closing Sale Price of the Common Stock is below the
Regular Purchase threshold price, such Regular Purchase shall automatically be
reduced to the next lowest applicable Regular Purchase Amount. The Company may
deliver multiple Regular Purchase Notices to the Investor so long as at least
four (4) Business Days have passed since the most recent Regular Purchase was
completed.

(b) Payment for Purchase Shares. The Investor shall pay to the Company an amount
equal to the Purchase Amount with respect to such Purchase Shares as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the same Business Day that the Investor receives such Purchase Shares
if they are received by the Investor before 1:00 p.m. eastern time or if
received by the Investor after 1:00 p.m. eastern time, the next Business Day.
The Company shall not issue any fraction of a share of Common Stock upon any
purchase. If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common

 

-3-



--------------------------------------------------------------------------------

Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

(c) Compliance with Registration Statement Eligibility Requirements and Rules of
Principal Market.

(i) Maximum Share Cap. The Company shall not issue or sell any shares of Common
Stock pursuant to this Agreement, and the Investor shall not purchase or acquire
any shares of Common Stock pursuant to this Agreement, to the extent that after
giving effect thereto, the aggregate number of all shares of Common Stock that
would be issued pursuant to this Agreement, together with all shares of Common
Stock issued pursuant to any transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The Nasdaq
Stock Market or any other Principal Market on which the Common Stock may be
listed or quoted, would exceed the lesser of: (A) subject to Section 2(c)(ii)
below, the maximum number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby without
(1) breaching the Company’s obligations under the applicable rules of The Nasdaq
Stock Market or any other Principal Market on which the Common Stock may be
listed or quoted or (2) obtaining stockholder approval under the applicable
rules of The Nasdaq Stock Market or any other Principal Market on which the
Common Stock may be listed or quoted (the “Exchange Cap”), unless and until the
Company elects to solicit stockholder approval of the transactions contemplated
by this Agreement and the stockholders of the Company have in fact approved the
transactions contemplated by this Agreement in accordance with the applicable
rules and regulations of The Nasdaq Stock Market, any other Principal Market on
which the Common Stock may be listed or quoted, and the Certificate of
Incorporation and By-laws of the Company; and (B) the maximum number of shares
of Common Stock that the Company may issue pursuant to this Agreement and the
transactions contemplated hereby without causing the Company to exceed the
limitations set forth in General Instruction I.B.6. of Form S-3 and the
interpretations of the SEC’s staff set forth in response to questions 139.23 and
139.24 of the Compliance and Disclosure Interpretations of Securities Act
Sections of the Division of Corporation Finance of the Commission dated March 4,
2011 (the “Registration Statement Eligibility Cap”). For all purposes of this
Agreement, the term “Maximum Share Cap” shall mean the lesser of (i) the
Exchange Cap, to the extent applicable to the transactions contemplated by this
Agreement, and (ii) the Registration Statement Eligibility Cap (it being hereby
acknowledged and agreed that the Registration Statement Eligibility Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all times during the term of this Agreement). For the avoidance of
doubt, the Company may, but shall be under no obligation to, request its
stockholders to approve the transactions contemplated by this Agreement;
provided, that if stockholder approval is not obtained in accordance with this
Section 2(c)(i), the Exchange Cap shall be applicable for all purposes of this
Agreement and the transactions contemplated hereby at all times during the term
of this Agreement (except as set forth in Section 2(c)(ii) below).

(ii) At-Market Transaction. Notwithstanding Section 2(c)(i) above, the Exchange
Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(c)(i) is obtained). “Average Price” means a price per
Purchase Share (rounded to the nearest tenth of a cent) equal to the quotient
obtained by

 

-4-



--------------------------------------------------------------------------------

dividing (A) the aggregate gross Purchase Price paid by the Investor for all
Purchase Shares purchased pursuant to this Agreement, by (B) the aggregate
number of Purchase Shares issued pursuant to this Agreement. “Base Price” means
a price per Purchase Share equal to the sum of (A) the Signing Market Price and
(B) $0.042, (subject to adjustment for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar transaction
that occurs on or after the date of this Agreement).

(iii) General. The Company shall not issue any shares of Common Stock pursuant
to this Agreement if such issuance would reasonably be expected to result in
(A) non-compliance with General Instruction I.B.6. of Form S-3 and the
interpretations of the SEC’s staff set forth in response to questions 139.23 and
139.24 of the Compliance and Disclosure Interpretations of Securities Act
Sections of the Division of Corporation Finance of the Commission dated March 4,
2011 or (B) a breach of the rules and regulations of The Nasdaq Stock Market or
any other Principal Market on which the Common Stock may be listed or quoted.
The provisions of this Section 2(c) shall be implemented in a manner otherwise
than in strict conformity with the terms hereof only if necessary to ensure
compliance with the rules and regulations of The Nasdaq Stock Market or any
other Principal Market on which the Common Stock may be listed or quoted. The
parties hereby acknowledge and agree that the Available Amount and the Maximum
Share Cap shall not be amended or waived.

(d) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall confirm orally or in writing to the Investor within
two (2) Business Days of such request the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. For the avoidance
of doubt, the limitations set forth in this Section 2(d) shall limit the
beneficial ownership by the Investors and its affiliates of Common Stock (as
calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder), but, subject to such limitation, shall not
otherwise necessarily limit the total number of shares of Common Stock that may
be issued and sold hereunder during the term of this Agreement (which total
number is subject to the Available Amount and the provisions of Section 2(a),
Section 2(c)(1) and Section 2(c)(iii)).

(e) Purchase Price Floor. The Company and the Investor shall not effect any
sales and purchases under this Agreement on any Purchase Date where the Purchase
Price for any purchases of Purchase Shares would be less than the Floor Price.
“Floor Price” means $0.20, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

-5-



--------------------------------------------------------------------------------

  3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a) Investment Purpose. The Investor is acquiring the Commitment Shares and the
Purchase Shares (collectively, the “Securities”) as principal for its own
account and not with a view to or for distributing or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting the Investor’s right to sell the Securities at any
time pursuant to the registration statement described herein or otherwise in
compliance with applicable federal and state securities laws and with respect to
the Commitment Shares, subject to Section 5(e) hereof). The Investor is
acquiring the Securities hereunder in the ordinary course of its business.

(b) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

(c) Reliance on Exemptions. The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

(d) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and others matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its representatives shall modify, amend or affect the Investor’s
right to rely on the Company’s representations and warranties contained in
Section 4 below. The Investor has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(e) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(f) Transfer or Sale. The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that

 

-6-



--------------------------------------------------------------------------------

term is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(h) Residency. The Investor is a resident of the State of Illinois.

(i) No Prior Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (including any “short
sale exempt”) (as such term is defined in Section 242.200 of Regulation SHO of
the Exchange Act) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock.

 

  4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date (except as set forth in the SEC Documents which
are incorporated ) by reference herein:

(a) Organization and Qualification. The Company and each of the Subsidiaries
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns 50% or more of the voting stock or capital stock or
other similar equity interests) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents. Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Schedule 4(a).

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of

 

-7-



--------------------------------------------------------------------------------

the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation, the
issuance of the Commitment Shares and the reservation for issuance and the
issuance of the Purchase Shares issuable under this Agreement, have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies. The Board of Directors of the Company has
approved the resolutions (the “Signing Resolutions”) substantially in the form
as set forth as Exhibit C attached hereto to authorize this Agreement and the
transactions contemplated hereby. The Signing Resolutions are valid, in full
force and effect and have not been modified or supplemented in any respect. No
other approvals or consents of the Company’s Board of Directors and/or
stockholders is necessary under applicable laws and the Company’s Certificate of
Incorporation and/or Bylaws to authorize the execution and delivery of this
Agreement or any of the transactions contemplated hereby, including, but not
limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares.

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c). Except as disclosed in Schedule 4(c),
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished or made available to the
Investor true and correct copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as amended and as in effect on the
date hereof (the “By-laws”), and summaries of the terms of all securities
convertible into or exercisable for Common Stock, if any, and copies of any
documents containing the material rights of the holders thereof in respect
thereto.

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. The Commitment Shares have been

 

-8-



--------------------------------------------------------------------------------

duly authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof.
1,000,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares and an additional
49,000,000 shares of Common Stock (pre-split) will be authorized and reserved
for issuance pursuant to this Agreement and Purchase Shares following the
Company’s implementation of a reverse stock split, which will reduce the issued
and outstanding Common Stock but will not affect the total number of shares of
Common Stock authorized for issuance (the “Reverse Stock Split”). 886,189 shares
of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
have been duly authorized and reserved for issuance as Additional Commitment
Shares in accordance with this Agreement. The Reverse Stock Split has been
authorized by the Company’s stockholders at a meeting held on August 8, 2011 and
may be implemented at the discretion of the Board of Directors at any time
through August 8, 2012 at a range between 1-for-2 and 1-for-15

(e) No Conflicts. Except as disclosed in Schedule 4(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares and Additional Commitment Shares) will not (i) result in a violation of
the Certificate of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect. Except as disclosed in Schedule 4(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or
By-laws or their organizational charter or by-laws, respectively. Except as
disclosed in Schedule 4(e), neither the Company nor any of its Subsidiaries is
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof. Except as disclosed in
Schedule 4(e), all consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence shall
be obtained or effected on or prior to the Commencement Date. Except as listed
in Schedule 4(e), since one year prior to the date hereof, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market relating to the non-compliance with exchange listing standards or rules.
The Principal Market has not commenced any delisting proceedings against the
Company.

 

-9-



--------------------------------------------------------------------------------

(f) SEC Documents; Financial Statements. Except as disclosed in Schedule
4(f) the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as listed
in Schedule 4(f), the Company has received no notices or correspondence from the
SEC for the one year preceding the date hereof. The SEC has not commenced any
enforcement proceedings against the Company or any of its subsidiaries.

(g) Absence of Certain Changes. Except as disclosed in Schedule 4(g), since the
filing of the Company’s Form 10-Q for the period ending June 30, 2011, there has
been no material adverse change in the business, properties, operations,
financial condition or results of operations of the Company or its Subsidiaries.
The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, is set forth in Schedule 4(h).

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar

 

-10-



--------------------------------------------------------------------------------

capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Securities. The Company further represents to the
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives and advisors.

(j) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 4(k), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 4(k), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(m) Title. The Company and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”), except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries, and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance with such exceptions as are not material and do
not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries. Any real property and facilities
held under lease by the Company and

 

-11-



--------------------------------------------------------------------------------

any of its Subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
and its Subsidiaries.

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

(q) Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of

 

-12-



--------------------------------------------------------------------------------

the Securities and the Commitment Shares and the Investor’s ownership of the
Securities and the Commitment Shares.

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents and with respect to
information provided in any Offering Notice, the Company confirms that as of the
Commencement Date neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Registration Statement or prospectus
supplements thereto or otherwise made publicly available. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the disclosure schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

  5. COVENANTS.

(a) Filing of Form 8-K and Registration Statement. The Company agrees that it
shall, within the time required under the Exchange Act file a Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby. The Company
shall also file within twenty (20) Business Days from the date hereof a new
registration statement (“Registration Statement”) covering only the resale of
the Purchase Shares and the Commitment Shares, in accordance with the terms of
the Registration Rights Agreement between the Company and the Investor, dated as
of the date hereof (“Registration Rights Agreement”). Any securities issuable
under this Agreement that have not been registered under the Securities Act
shall bear the following restrictive legend (the “Restrictive Legend”), which
such Restrictive Legend may be removed in accordance with applicable Securities
Act rules and regulations upon delivery of a reasonably acceptable opinion from
counsel to the Investor:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES

 

-13-



--------------------------------------------------------------------------------

LAWS, AND NO SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, GIFT, TRANSFER OR OTHER
DISPOSITION OR OFFER TO DO ANY OF THE FOREGOING MAY BE MADE UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES
LAWS WITH RESPECT TO SUCH SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF
COUNSEL, ACCEPTABLE TO THE ISSUER, SUCH REGISTRATION UNDER THE SECURITIES ACT
AND OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

(b) Blue Sky. The Company has taken all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial
issuance of the Initial Commitment Shares to the Investor under this Agreement
and (ii) any subsequent resale of the Initial Commitment Shares by the Investor,
in each case, under applicable securities or “Blue Sky” laws of the states of
the United States in such states as reasonably requested by the Investor, and
has provided evidence of any such action so taken to the Investor, and the
Company shall continue to use its best efforts to maintain in effect such
exemption or qualification, as applicable. The Company shall use its best
efforts to take such action, if any, as is reasonably necessary in order to
obtain an exemption for or to qualify (x) the initial issuance or sale of any
Additional Commitment Shares and any Purchase Shares to the Investor under this
Agreement and (y) any subsequent resale of any Additional Commitment Shares and
any Purchase Shares by the Investor, in each case, under applicable securities
or “Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor, and the Company shall
continue to use its best efforts to maintain in effect such exemption or
qualification, as applicable.

(c) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents. The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market. The Company shall promptly, and in no event
later than the following Business Day, provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section.

(d) Limitation on Short Sales and Hedging Transactions. The Investor agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11, the Investor and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (including any “short sale
exempt”) (as such term is defined in Section 242.200 of Regulation SHO of the
Exchange Act) of the Common Stock or (ii) hedging transaction, that establishes
a net short position with respect to the Common Stock.

(e) Issuance of Commitment Shares. On or before October 20, 2011, the Company
shall pay to the Investor, as consideration for the Investor entering into this
Agreement, a commitment fee of $269,500 (the “Initial Commitment Fee”). The
Company may pay the Initial Commitment Fee in cash, or in lieu of a cash
payment, issue to the Investor 689,258 shares of Common Stock (the “Initial
Commitment Shares”) valued at $0.391 per share and shall deliver to the Transfer
Agent a letter in the form as set forth as Exhibit E attached hereto with
respect to the issuance of the Initial Commitment Shares. In connection with
each purchase of Purchase Shares hereunder, the Company agrees to issue to the
Investor a number of shares of Common Stock (the “Additional Commitment Shares”
and together

 

-14-



--------------------------------------------------------------------------------

with the Initial Commitment Shares, the “Commitment Shares”) equal to the
product of (x) 886,189 and (y) the Purchase Amount Fraction. The “Purchase
Amount Fraction” shall mean a fraction, the numerator of which is the Purchase
Amount purchased by the Investor with respect to such purchase of Purchase
Shares and the denominator of which is Fifteen Million Dollars ($15,000,000).
The Additional Commitment Shares shall be equitably adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction. The Initial Commitment Shares shall be issued in
certificated form and shall bear the Restrictive Legend. The Investor agrees
that the Investor shall not pledge, transfer or sell the Commitment Shares until
the earlier of (a) 720 Business Days (36 Monthly Periods) from the date hereof
or (b) the date on which this Agreement has been terminated, provided, however,
that such restrictions shall not apply: (i) if an Event of Default has occurred,
or any event which, after notice and/or lapse of time, would become an Event of
Default, including any failure by the Company to timely issue Purchase Shares
under this Agreement, or (iii) in the event that the Registration Statement is
not declared effective by the SEC within 180 days from the date hereof.
Notwithstanding the forgoing, the Investor may transfer Commitment Shares to a
third party in order to settle a sale made by the Investor where the Investor
reasonably expects the Company to deliver additional Purchase Shares to the
Investor under this Agreement so long as the Investor maintains ownership of the
amount of Commitment Shares received up to that point by “replacing” such
Commitment Shares so transferred with new Purchase Shares when the new Purchase
Shares are actually issued by the Company to the Investor.

(f) Due Diligence. The Investor shall have the right, from time to time as the
Investor may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours at any time prior to the Commencement.
The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor’s due diligence of the Company. Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. Except with respect to information
provided in any Offering Notice, the Company confirms that neither it nor any
other Person acting on its behalf shall provide the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or prospectus supplements thereto or otherwise publicly
disclosed.

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

(i) No Variable Rate Transactions. From the date hereof until the date that is
twelve (12) months from the date hereof, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its Subsidiaries of Common Stock or Common Stock Equivalents for cash
consideration (or a combination of units thereof) involving a Variable Rate
Transaction other than in connection with an Exempt Issuance. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock either
(A) at a conversion price, exercise price or exchange rate or other price that
is

 

-15-



--------------------------------------------------------------------------------

based upon and/or varies with the trading prices of or quotations for the shares
of Common Stock at any time after the initial issuance of such debt or equity
securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock (excluding customary anti-dilution provisions) or (ii) enters
into any agreement, including, but not limited to, an equity line of credit or
at the market offering, whereby the Company may sell securities at a future
determined price. “Exempt Issuance” means the issuance of (a) shares of Common
Stock or options to employees, officers, directors or vendors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by the Board
of Directors or a majority of the members of a committee of directors
established for such purpose, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities (other than pursuant to anti-dilution
adjustments contained in such securities as of the date of this Agreement), and
(c) securities issued pursuant to acquisitions or strategic transactions
approved by the directors of the Company, which acquisitions or strategic
transactions can have a Variable Rate Transaction component, provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, is either, (i) an operating
company or an asset in a business synergistic with the business of the Company
(a “Strategic Entity”), or (ii) a Person who is a stockholder of a Strategic
Entity and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities. The Company agrees that, from
the date hereof until the date that is twelve (12) months from the date hereof,
prior to entering into each and any definitive agreement for the sale directly
or indirectly of any debt, Common Stock or Common Stock Equivalents for cash,
but excluding any Exempt Issuance, a (“Subsequent Transaction”), the Company
shall to the extent permitted under the Securities Act and without requiring the
Company to file any prospectus (whether preliminary or final) or free writing
prospectus, provide notice to the Investor (“Offering Notice”) not less than
three (3) Business Days nor more than five (5) Business Days prior to entering
into any such Subsequent Transaction, including the relevant terms and
conditions of such Subsequent Transaction, and the Investor shall, to the extent
permitted under the Securities Act, have the right to participate on equivalent
terms and conditions in up to 10% of such Subsequent Transaction (the “Right of
Participation”) by delivering notice to the Company not later than one
(1) Business Days after receipt of the Offering Notice, which notice from
Investor shall indicate Investor’s intention to participate in the Subsequent
Transaction and the amount of its participation. In the event that the Investor
does not provide notice within the two (2) day period and the Company does not
enter into such Subsequent Transaction within ten (10) Business Days from the
Offering Notice, the Company shall again be required to provide an Offering
Notice as set forth herein. The Company shall deliver an Offering Notice for
each and any Subsequent Transaction and agrees that it shall not execute any
definitive documentation for any Subsequent Transaction whatsoever, unless it
has first complied with this Section 5(i). Notwithstanding anything to the
contrary in this Section 5(i) and unless otherwise agreed to by Investor, the
Company shall either confirm in writing to Investor that the transaction with
respect to the Subsequent Transaction has been abandoned or shall publicly
disclose its intention to enter into the Subsequent Transaction, in either case
in such a manner such that Investor will not be in possession of any material,
non-public information, by the tenth (10th) Business Day following delivery of
the Offering Notice. If by such tenth (10th) Business Day, no public disclosure
regarding a transaction with respect to the Subsequent Transaction has been
made, and no notice regarding the abandonment of such transaction has been
received by Investor, such transaction shall be deemed to have been abandoned
and Investor shall not be in possession of any material, non-public information
with respect to the Company or any of its Subsidiaries. Should the Company
decide to

 

-16-



--------------------------------------------------------------------------------

pursue such transaction with respect to the Subsequent Transaction, the Company
shall provide Investor with another Offering Notice in accordance with, and
subject to, the terms of this Section 5(i) and Investor will again have the
right of participation set forth in this Section 5(i).

 

  6. TRANSFER AGENT INSTRUCTIONS.

On the Commencement Date, the Company shall cause any restrictive legend on the
Initial Commitment Shares to be removed and all of the Purchase Shares and
Additional Commitment Shares, to be issued under this Agreement shall be issued
without any restrictive legend unless the Investor expressly consents otherwise.
The Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Additional Commitment Shares and Purchase
Shares in the name of the Investor in the form agreed to by the parties prior to
the Commencement Date (the “Irrevocable Transfer Agent Instructions”) (and for
each Regular Purchase to be valid the Transfer Agent must receive such executed
instructions from the Company). The Company warrants to the Investor that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 6, will be given by the Company to the Transfer Agent with
respect to the Purchase Shares and the Additional Commitment Shares, and that
Commitment Shares and the Purchase Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement. The Investor acknowledges that the Company’s undertakings pursuant to
this Section 6 are made in reliance on the Investor’s representations set forth
in Section 3 of this Agreement.

 

  7. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions:

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company; and

(b) A registration statement covering the resale by the Investor of all of the
Commitment Shares and Purchase Shares shall have been declared effective under
the Securities Act by the SEC and no stop order with respect to the registration
statement shall be pending or threatened by the SEC.

 

  8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

(b) The Company shall have issued to the Investor the Initial Commitment Shares
without restrictive legend;

 

-17-



--------------------------------------------------------------------------------

(c) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Purchase Shares and the
Commitment Shares shall be approved for listing upon the Principal Market;

(d) The Investor shall have received the opinions of the Company’s legal counsel
dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto;

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date and the Company shall
have provided the Buyer a written notice that the Company has not disclosed any
material non-public information to the Buyer that has not otherwise been
publicly disclosed in accordance with applicable securities laws. The Investor
shall have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit B;

(f) The Board of Directors of the Company shall have adopted resolutions in the
form attached hereto as Exhibit C which shall be in full force and effect
without any amendment or supplement thereto as of the Commencement Date;

(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, a number of shares equal to the Purchase
Shares to be purchase hereunder and (B) as Additional Commitment Shares in
accordance with Section 5(e) hereof, 886,189 shares of Common Stock;

(h) The Irrevocable Transfer Agent Instructions, in form acceptable to the
parties shall have been delivered to and acknowledged in writing by the Company
and the Company’s Transfer Agent;

(i) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

(j) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

(k) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D;

(l) A registration statement covering the resale by the Investor of all of the
Purchase Shares and the Commitment Shares shall have been declared effective
under the Securities Act by the SEC and no stop order with respect to the
registration statement shall be pending or threatened by the SEC. The

 

-18-



--------------------------------------------------------------------------------

Company shall have prepared and delivered to the Investor a final and complete
form of prospectus, dated and current as of the Commencement Date, to be used by
the Investor in connection with any sales of the Commitment Shares and any
Purchase Shares by the Investor, and to be filed by the Company one (1) Business
Day after the Commencement Date. The Company shall have made all filings under
all applicable federal and state securities or “Blue Sky” laws necessary to
consummate the issuance of the Commitment Shares and the Purchase Shares
pursuant to this Agreement in compliance with such laws;

(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

(n) On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Investor, in
order to render inapplicable any control share acquisition, business
combination, stockholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Commitment Shares and the Purchase Shares and the Investor’s
ownership of such securities; and

(o) The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests made prior to, or
in connection with, the Commencement, in accordance with the terms of
Section 5(f) hereof.

 

  9. INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which result from the gross negligence or willful misconduct of the
Indemnitee. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Payment under this indemnification shall be
made within thirty (30) days from the date Investor makes written request for
it.

 

-19-



--------------------------------------------------------------------------------

  10. EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a) the effectiveness of a registration statement registering any of the
Commitment Shares or the Purchase Shares lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the
Investor for the resale of any or all of the Commitment Shares or the Purchase
Shares, and such lapse or unavailability continues for a period of ten
(10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period;

(b) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market for a period of three (3) consecutive Business Days;

(c) the delisting of the Company’s Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global
Select Market, the OTC Bulletin Board (or nationally recognized successor
thereto), or the NYSE Amex;

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares or
Additional Commitment Shares to the Investor within five (5) Business Days after
the applicable Purchase Date which the Investor is entitled to receive;

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues for a
period of at least five (5) Business Days;

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g) if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

(i) if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent such Exchange Cap is applicable pursuant to Section 2(c) hereof).

In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights under Section 11 hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Investor shall not be permitted or obligated to
purchase any shares of Common Stock under this Agreement. If pursuant to or
within the meaning of any Bankruptcy Law, the

 

-20-



--------------------------------------------------------------------------------

Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors, (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof) this Agreement shall
automatically terminate without any liability or payment to the Company without
further action or notice by any Person. No such termination of this Agreement
under Section 11(a) or 11(d) shall affect the Company’s or the Investor’s
obligations under this Agreement with respect to pending purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending purchases under this Agreement.

 

  11. TERMINATION

This Agreement may be terminated only as follows:

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors, (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof) this Agreement shall automatically
terminate without any liability or payment to the Company without further action
or notice by any Person. No such termination of this Agreement under this
Section 11(a) shall affect the Company’s or the Investor’s obligations under
this Agreement with respect to pending purchases and the Company and the
Investor shall complete their respective obligations with respect to any pending
purchases under this Agreement.

(b) In the event that the Commencement shall not have occurred, the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of any party to any other party under
this Agreement.

(c) In the event that the Commencement shall not have occurred within 180 days
from the date of this Agreement, due to the failure to satisfy the conditions
set forth in Sections 7 and 8 above with respect to the Commencement, the
non-breaching party shall have the option to terminate this Agreement at the
close of business on such date or thereafter without liability of any party to
any other party.

(d) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement. The Company Termination Notice shall not be effective until one
(1) Business Day after it has been received by the Investor. No such termination
of this Agreement under this Section 11(d) shall affect the Company’s or the
Investor’s obligations under this Agreement with respect to pending purchases
and the Company and the Investor shall complete their respective obligations
with respect to any pending purchases under this Agreement.

(e) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement.

(f) If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 2
of this Agreement, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement.

 

-21-



--------------------------------------------------------------------------------

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(c) and 11(f), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall affect the Company’s or the Investor’s
rights or obligations (i) under the Registration Rights Agreement which shall
survive any such termination or (ii) under this Agreement with respect to
pending purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

 

  12. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature or a
signature in a “.pdf” format data file.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the

 

-22-



--------------------------------------------------------------------------------

remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

(e) Entire Agreement. This Agreement supersedes all other prior oral or written
agreements between the Investor, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents.

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally;
(ii) upon receipt when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

Arrowhead Research Corporation

225 S. Lake Avenue, Suite 300

Pasadena, CA 91101

  Telephone: 626-304-3400

Attention:

With a copy to:

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, CA 94111

  Telephone: 415-315-6395

  Facsimile: 415-315-6026

  Attention: Ryan A. Murr

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 620

Chicago, IL 60654

  Telephone: 312-822-9300

  Facsimile: 312-822-9301

  Attention: Josh Scheinfeld/Jonathan Cope

With a copy to:

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

  Telephone: 212-801-9200

 

-23-



--------------------------------------------------------------------------------

  Facsimile: 212-801-6400

  Attention: Anthony J. Marsico

If to the Transfer Agent:

Computershares, Inc.

250 Royall Street

  Telephone: 818-254-3160

  Attention: Jim Hunter

  Email: jim.hunter@computershare.com

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

(i) Publicity. The Investor shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Investor, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Investor in connection with any such
press release or other public disclosure at least two (2) Business Days prior to
its release. The Investor must be provided with a copy thereof at least two
(2) Business Days prior to any release or use by the Company thereof. The
Company agrees and acknowledges that its failure to fully comply with this
provision constitutes a material adverse effect on its ability to perform its
obligations under this Agreement.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or

 

-24-



--------------------------------------------------------------------------------

finder relating to or arising out of the transactions contemplated hereby. The
Company shall pay, and hold the Investor harmless against, any liability, loss
or expense (including, without limitation, attorneys’ fees and out of pocket
expenses) arising in connection with any such claim.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to the Investor under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

(n) Enforcement Costs. If an attorney is retained to represent the Investor in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including attorneys’ fees incurred in connection therewith, in addition
to all other amounts due hereunder. In any dispute arising under or relating to
this Agreement, the prevailing party shall be awarded its reasonable costs and
expenses, including attorneys’ fees, incurred in connection therewith, in
addition to all other amounts due hereunder

(o) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

*    *    *    *    *

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

THE COMPANY:   ARROWHEAD RESEARCH CORPORATION

By:  

 

 

Name:     Title:     INVESTOR:   LINCOLN PARK CAPITAL FUND, LLC BY: LINCOLN PARK
CAPITAL, LLC BY: ROCKLEDGE CAPITAL CORPORATION

By:  

 

 

Name: Josh Scheinfeld   Title: President  

 

-26-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 4(a)   Subsidiaries Schedule 4(c)   Capitalization Schedule 4(e)  
Conflicts Schedule 4(f)   Exchange Act Filings Schedule 4(g)   Material Changes
Schedule 4(h)   Litigation Schedule 4(k)   Intellectual Property EXHIBITS
Exhibit A   Form of Company Counsel Opinion Exhibit B   Form of Officer’s
Certificate Exhibit C   Form of Resolutions of Board of Directors of the Company
Exhibit D   Form of Secretary’s Certificate Exhibit E   Form of Letter to
Transfer Agent



--------------------------------------------------------------------------------

SCHEDULE 4(a)

SUBSIDIARIES

Calando Pharmaceuticals, Inc.

Tego Biosciences Corporation

Agonn Systems, Inc.

Ablaris Therapeutics, Inc.



--------------------------------------------------------------------------------

SCHEDULE 4(c)

CAPITALIZATION

As of the date hereof, without giving effect to the Closing, the authorized
capital stock of the Company consists of 145,000,000 shares of Common Stock, par
value $0.001 per share, and 5,000,000 shares of preferred stock, par value
$0.001 per share (“Preferred Stock”). As of the date hereof, there are:
(i) 87,804,443 shares of Common Stock issued and outstanding, (ii) no shares of
Preferred Stock issued and outstanding, and (iii) up to 31,640,991 shares of
Common Stock reserved for issuance upon exercise of options, warrants and other
rights to acquire Common Stock outstanding as of the date hereof. All of the
outstanding shares of capital stock of the Company have been validly issued and
are fully paid and non-assessable.



--------------------------------------------------------------------------------

SCHEDULE 4(e)

CONFLICTS

Not Applicable



--------------------------------------------------------------------------------

SCHEDULE 4(f)

EXCHANGE ACT FILINGS AND SEC CORRESPONDENCE

Not Applicable



--------------------------------------------------------------------------------

SCHEDULE 4(g)

MATERIAL CHANGES

Not Applicable



--------------------------------------------------------------------------------

SCHEDULE 4(h)

LITIGATION

Not Applicable



--------------------------------------------------------------------------------

SCHEDULE 4(k)

INTELLECTUAL PROPERTY

Not Applicable



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

Schedule 4(a) – Subsidiaries

Schedule 4(c) – Capitalization

Schedule 4(e) – No Conflicts

Schedule 4(f) – Exchange Act Filings

Schedule 4(g) – Absence of Certain Changes

Schedule 4(h) – Litigation

Schedule 4(k) – Intellectual Property Rights



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPANY COUNSEL OPINION1

Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement. Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:

1. The Company is a corporation existing and in good standing under the laws of
the State of Delaware.

2. The Company has the corporate power to execute and deliver, and perform its
obligations under, each Transaction Document2 to which it is a party. The
Company has the corporate power to conduct its business as described in the
Company’s Annual Report on Form 10-K for the year ended September 30, 2010 and
to own and use the properties owned and used by it.

3. The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company. The execution and delivery of the
Transaction Documents by the Company, the performance of the obligations of the
Company thereunder and the consummation by it of the transactions contemplated
therein have been duly authorized and approved by the Company’s Board of
Directors and no further consent, approval or authorization of the Company, its
Board of Directors or its stockholders is required. The Transaction Documents to
which the Company is a party have been duly executed and delivered by the
Company and are valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting creditor’s rights and remedies or other reasonable
exceptions to be set forth in such opinion.

4. The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby does not: (i) conflict with, constitute a breach of or default under (or
an event which, with the giving of notice or lapse of time or both, constitutes
or could constitute a breach or a default): (a) the Certificate of Incorporation
or the Bylaws of the Company, (b) any material agreement, note, lease, mortgage,
deed or other material instrument listed on Annex I attached hereto (the
“Material Agreements”)3, or (ii) result in any violation of any statute, law,
rule or regulation applicable to the Company.

5. The issuance of the Purchase Shares and the Commitment Shares pursuant to the
terms and conditions of the Transaction Documents has been duly authorized and
the Initial Commitment

 

1  Set forth below are the agreed upon opinion points that will be provided by
Company counsel prior to the Commencement Date in an opinion letter in such
counsel’s customary form. Additionally, Company counsel will provide a customary
negative assurance letter, reciting the participation of Company counsel in the
due diligence review for the transaction, as well as counsel’s involvement in
the preparation of the relevant offering documents.

2  Transaction Documents to mean the Purchase Agreement and the Registration
Rights Agreement.

3  Material Agreements to consist of material contracts listed as exhibits to
issuer’s most recent Form 10-K and subsequent ’34 Act filings.



--------------------------------------------------------------------------------

Shares are validly issued, fully paid and non-assessable, and free of any
preemptive rights arising under the Company’s Certificate of Incorporation,
Bylaws or the Delaware General Corporation Law (the “DGCL”).

6. The Board of Directors has adopted a resolution reserving 50,000,000 shares
of Common Stock for issuance under the Purchase Agreement. When issued and paid
for in accordance with the Purchase Agreement, and assuming the availability of
a sufficient number of authorized and unissued shares of Common Stock at such
time, the Purchase Shares shall be validly issued, fully paid and
non-assessable, and free of any preemptive rights arising under the Company’s
Certificate of Incorporation, Bylaws or the DGCL.

7. The Board of Directors has adopted a resolution reserving 886,189 shares of
Common Stock for issuance as Additional Commitment Shares under the Purchase
Agreement. When issued in accordance with the Purchase Agreement, and assuming
the availability of a sufficient number of authorized and unissued shares of
Common Stock at such time, the Additional Commitment Shares shall be validly
issued, fully paid and non-assessable and free of any preemptive rights arising
under the Company’s Certificate of Incorporation, Bylaws or the DGCL.

8. The execution and delivery of the Registration Rights Agreement does not, and
the performance by the Company of its obligations thereunder will not, give rise
to any rights of any other person under the Material Contracts for the
registration under the Securities Act of any shares of Common Stock or other
securities of the Company, which rights have not been waived.

9. As of the date hereof, the authorized capital stock of the Company consists
of 145,000,000 shares of common stock, $.001 par value, and 5,000,000 shares of
preferred stock, $.001 par value.

10. Assuming the accuracy of the representations and warranties made by you and
the Company in the Purchase Agreement and your compliance with the covenants
made by you and the Company in the Transaction Documents, the offering, sale and
issuance of the Commitment Shares and the Purchase Shares in accordance with the
Stock Purchase Agreement does not require registration under the Securities Act.

11. Other than that which has been obtained and completed prior to the date
hereof, no authorization, approval, consent or filing of any federal or state
governmental body is required to be obtained by the Company to enter into and
perform its obligations under the Transaction Documents, or for the Company to
issue and sell the Commitment Shares and the Purchase Shares as contemplated by
the Transaction Documents.

12. To our knowledge, there is no action, suit or proceeding pending against the
Company before or by any California or federal or, with respect to the DGCL,
Delaware, court governmental body, agency or official, that questions the
validity or enforceability of the Purchase Agreement or the Registration Rights
Agreement.4

*        *        *

 

4  This paragraph may either be included in the legal opinion or in the Rule
10b-5 negative assurance letter from company counsel to be delivered prior to
the Commencement Date. The parties acknowledge and agree that company counsel
shall provide to the Investor a Rule 10b-5 negative assurance letter prior to
the Commencement Date, the form of which shall be reasonably acceptable to the
Investor and its counsel.

 

-37-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of October 20, 2011,
(“Purchase Agreement”), by and between ARROWHEAD RESEARCH CORPORATION, a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

The undersigned,                     ,                      of the Company,
hereby certifies as follows:

1. I am the             of the Company and make the statements contained in this
Certificate;

2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date);

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this          day of
            .

 

 

Name: Title:

The undersigned as Secretary of ARROWHEAD RESEARCH CORPORATION, a Delaware
corporation, hereby certifies that             is the duly elected, appointed,
qualified and acting             of             and that the signature appearing
above is his genuine signature.

 

Secretary



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

WHEREAS, there has been presented to the Board of Directors of ARROWHEAD
RESEARCH CORPORATION, a Delaware corporation (the “Corporation”) a draft of the
Purchase Agreement (the “Purchase Agreement”) by and between the Corporation and
Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for the purchase by
Lincoln Park of up to Fifteen Million Dollars ($15,000,000) of the Corporation’s
common stock, $.001 par value per share (the “Common Stock”); and

WHEREAS, after consideration and review of the Purchase Agreement, the documents
attached thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 689,258
shares of Common Stock to Lincoln Park as an initial commitment fee (the
“Initial Commitment Shares”) and the sale of up to $15,000,000 worth of shares
of Common Stock to Lincoln Park (the “Purchase Shares”).

Transaction Documents

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and each of                      (the “Authorized
Officers”) are severally authorized to execute and deliver the Purchase
Agreement on behalf of the Company, and any other agreements or documents
contemplated thereby including, without limitation, a registration rights
agreement (the “Registration Rights Agreement”) providing for the registration
of the shares of the Company’s Common Stock issuable in respect of the Purchase
Agreement on behalf of the Corporation, with such amendments, changes, additions
and deletions as the Authorized Officers may deem to be appropriate and approve
on behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park, a draft of which has
been provided to the Board, are hereby approved and the Authorized Officers are
authorized to execute and deliver the Registration Rights Agreement on behalf of
the Company, with such amendments, changes, additions and deletions as the
Authorized Officer may deem appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Form of Irrevocable
Transfer Agent Instructions (the “Instructions”), a draft of which has been
provided to the Board, are hereby approved and the Authorized Officers are
authorized to execute and deliver the Instructions on behalf of the Company,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and

Issuance of Common Stock

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park



--------------------------------------------------------------------------------

689,258 shares of Common Stock as Initial Commitment Shares pursuant to the
Purchase Agreement, and the Initial Commitment Shares shall be duly authorized,
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof; and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park up to 50,000,000 shares of Common Stock as the Purchase Shares and upon
issuance of the Purchase Shares pursuant to the Purchase Agreement, the Purchase
Shares will be duly authorized, validly issued, fully paid and nonassessable
with no personal liability attaching to the ownership thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 1,000,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue 886,189
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
in connection with the purchase of Purchase Shares (the “Additional Commitment
Shares”) in accordance with the terms of the Purchase Agreement and that, upon
issuance of the Additional Commitment Shares pursuant to the Purchase Agreement,
the Additional Commitment Shares will be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 886,189 shares of
Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
for issuance as Additional Commitment Shares under the Purchase Agreement; and

Approval of Actions

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Purchase Agreement dated as of October 20, 2011,
(“Purchase Agreement”), by and between ARROWHEAD RESEARCH CORPORATION, a
Delaware corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”), pursuant to which the Company may sell to the Investor up to
Fifteen Million Dollars ($15,000,000) of the Company’s Common Stock, $.001 par
value per share (the “Common Stock”). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Purchase Agreement.

The undersigned,             , Secretary of the Company, hereby certifies as
follows:

1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Articles”), in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or stockholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Articles.

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
                    , at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this          day of
                    .

 

 

Secretary

The undersigned as              of ARROWHEAD RESEARCH CORPORATION, a Delaware
corporation, hereby certifies that              is the duly elected, appointed,
qualified and acting Secretary of             , and that the signature appearing
above is his genuine signature.

 

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL

COMMITMENT SHARES AT SIGNING OF THE PURCHASE AGREEMENT

[COMPANY LETTERHEAD]

[DATE]

[TRANSFER AGENT]

 

 

 

Re: Issuance of Common Shares to Lincoln Park Capital Fund, LLC

Dear             ,

On behalf of ARROWHEAD RESEARCH CORPORATION, (the “Company”), you are hereby
instructed to issue as soon as possible 689,258 shares of our common stock as
Initial Commitment Shares in the name of Lincoln Park Capital Fund, LLC. The
share certificate should be dated October 20, 2011. I have included a true and
correct copy of the resolutions adopted by the Board of Directors of the Company
adopting resolutions approving the issuance of these shares. The shares should
be issued subject to the following restrictive legend:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NO SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, GIFT, TRANSFER
OR OTHER DISPOSITION OR OFFER TO DO ANY OF THE FOREGOING MAY BE MADE UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES
LAWS WITH RESPECT TO SUCH SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF
COUNSEL, ACCEPTABLE TO THE ISSUER, SUCH REGISTRATION UNDER THE SECURITIES ACT
AND OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED.



--------------------------------------------------------------------------------

The share certificate should be sent as soon as possible via overnight mail to
the following address:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 620

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

Thank you very much for your help. Please call me at                     if you
have any questions or need anything further.

 

ARROWHEAD RESEARCH CORPORATION BY:       [name]   [title]